SHIELDS, J.
TRIAL.
(590 Db) Motion for directed verdict involves an admission of all the facts which evidence in any degree tends to prove and presents only a question of law as' to whether each fact indispensable to the right of action and put in issue by the pleadings _ has been supported by some evidence, and, if it has, the motion must be denied, since no finding of facts by the court or weighing of the evidence is permitted.
(590 Dc) In action for injuries from slipping on icy sidewalk in front of defendant’s premises, evidence of defendant’s negligence and plaintiff’s freedom from contributory negligence held sufficient to require submission of ease to jury as against defendant’s motions for directed verdict made at close of plaintiff’s evidence and at close of all the testimony.
NEGLIGENCE.
(370 O) In absence of knowledge of actual condition of icy sidewalk and inability to see ridge was, covered by snow, pedestrian in exercise of due care would have right to presume sidewalk was safe to travel on.
MUNICIPAL CORPORATIONS.
(360 P4h) Though Section 3714 General Code, imposes on municipalitiy duty of keeping streets and sidewalks open and free from obstruction and nuisance, it does not exempt from liability property owner who is guilty of affirmative negligence in causing injury.
PLEADINGS.
(440 P) Petition alleging that defendant property owner’s violation of city ordinance, prohibiting use of spouts on buildings through which water shall flow over public sidewalks, resulted in formation of ridge of ice on sidewalk in front of defendant’s premises on which plaintiff fell and was injured, held to state cause of action.
NEGLIGENCE.
(370 V) Violation of city ordinance prohibiting maintenance of spouts on buildings causing water to flow across public sidewalks resulting in formation of ridge of ice on walk, held negligence per se.
TRIAL.
(590 B) Plaintiff suing property owner for injuries from falling on icy sidewalk had burden to prove material allegations in her petition, or at least one of them, to entitle her to recover against defendant.
*616(590 B) If plaintiff suing for personal injuries from slipping on icy sidewalk made proper proof supporting allegations of her petition, and jury was properly charged as to law of case, she is entitled to affirmance of judgment in her favor if it is free from prejudicial error and not excessive.
(Lemert and Houck, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.